DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (5/13/2022).  The specification objections are withdrawn.
The amendments to claim 1 causes the interpretation under 35 U.S.C. 112(f) to no longer be invoked.  Based on the amendments, the claimed modules are clearly recited as being included in the claimed memory.  There are no 35 U.S.C. 112(f) interpretations recited for the current claims.
The amendment to claim 3 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (5/13/2022).  The 35 U.S.C. 112(b) rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The examiner has interpreted the claimed embedding space to have equivalent language as the term “latent space” in reference to computer learning or training systems.  The Patent Application Publication Document 2020/0379454 A1 (hereafter Trinh et al) recites, “A latent space may also be referred to as embedding space or a dimension reduction space that has a number of dimension lower than the number of dimensions of the input data (e.g., the number of sensor channels)” in P[0092].  The Trinh et al reference is not relied upon for any of the rejections, but instead merely defines the embedding space as having another name (latent space).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5 and 7 thru 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al Patent Application Publication Number 2018/0154899 A1 in view of Husain et al Patent Application Publication Number 2020/0023846 A1.
Regarding claims 1, 11 and 14 Tiwari et al teach the claimed system for parallel autonomy of a vehicle, the system of Figures 1 thru 3 for controlling a vehicle in autonomous mode (P[0013] and P[0014]), the claimed computer readable medium for parallel autonomy of and vehicle, “The systems and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.” P[0116], and the claimed method of parallel autonomy of a vehicle, the method of use of the vehicle control system (Figure 8), the system comprising:
the claimed one or more sensors, “the system 100 for controlling an automotive vehicle can include: a perception module 110 including a sensor subsystem 111” (P[0026] and Figure 2);
the claimed one or more processors, “The instructions are preferably executed by computer-executable components preferably integrated with the system and one or more portions of the processor and/or the controller 430. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor” P[0116]; and
the claimed memory coupled to the processors and storing, “The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.” P[0116], to perform the method:
the claimed data encoding module, the decision-making block is preferably implemented as an artificial neural network and may be an auto-encoder P[0058], to:
the claimed receive input data of sensor data from the sensors and structured input data, “the set of task blocks can receive a selection of one of the set of task blocks, a set of instructions, sensor outputs (e.g., motor operation parameters, wheel encoder data, images recorded by cameras of the sensor subsystem, etc.)” P[0071]; and
the claimed encode the input data into an intermediate embedding space using a first neural network, “The decision-making block is preferably implemented as an artificial neural network” which may be implements by an auto-encoder P[0058], and “The decision-making block processes the sensor data according to a set of rules (e.g., implemented as a convolutional neural network), and produces a task selection as an output.” P[0113];
the claimed first behavior module to process the intermediate embedding space using a first behavior model to produce a first behavior output, “The behavior planning module 130 functions to plan the vehicle behavior based on output(s) of the perception module 110. The behavior planning module 130 can also function to plan the vehicle behavior based on the route plan 1201 received from the mission planning module.” (P[0053] and Figure 2);
the claimed second behavior module to process the intermediate embedding space using a second behavior model to produce a second behavior output, “The local planning module 140 functions to translate planning primitives 1301 received from the behavior planning module 130, in combination with the cost map 1102 received from the perception module 110, into low level instructions for interpretation and execution by the control module 150.” (P[0068] and Figure 2);
the claimed ideal behavior module to combine the first and second behavior outputs using an ideal behavior model to produce an ideal behavior for the vehicle, “Block S250 includes: controlling the vehicle based on the selected task block in combination with the sensor data, which functions to provide low level instructions to actuators of the vehicle control system to physically control the vehicle, based on sensor data and the instructions codified by the selected task block.” (P[0104] and Figure 8), Figure 8 equates to the claimed ideal behavior model; and
the claimed control module to control one or more aspects of operation of the vehicle based on the ideal behavior, “Block S250 includes: controlling the vehicle based on the selected task block in combination with the sensor data, which functions to provide low level instructions to actuators of the vehicle control system to physically control the vehicle, based on sensor data and the instructions codified by the selected task block.” (P[0104] and Figure 8).
	Tiwari et al do not explicitly teach the claimed intermediate embedding space and the claimed intermediate embedding space is a low dimensionality representation of the input data, but this is a well-known term in computer (neural networks) language for layers of a compressed storage of data.  Tiwari et al would use this storage of data in its neural network.  Husain et al teach, “the second neural network(s) 1220 may include an encoder network 1310 and a decoder network 1320. The encoder network 1310 may include an input layer 1301 including an input node for each of the n first features 1202 and an input node for each of the k second features 1205. The encoder network 1310 may also include one or more hidden layers 1302 that have progressively fewer nodes. A “latent” layer 1303 serves as an output layer of the encoder network 1310 and an input layer of the decoder network 1320. The latent layer 1303 corresponds to a dimensionally reduced latent space. The latent space is said to be “dimensionally reduced” because there are fewer nodes in the latent layer 1303 than there are in the input layer 1301. The input layer 1301 includes (n+k) nodes, and in some aspects the latent layer 1303 includes no more than half as many nodes, i.e., no more than (n+k)/2 nodes. By constraining the latent layer 1303 to fewer nodes than the input layer, the encoder network 1310 is forced to represent input data (e.g., the second input data 1204) in “compressed” fashion. Thus, the encoder network 1310 is configured to encode data from a feature space to the dimensionally reduced latent space.” (P[0124] and Figures 12A thru 13).  The process of inputting data into the dimensionally reduce latent space to provide the latent layer of Husain et al would be applied to the inputs of data in the system of Tiwari et al.  Husain et al acts as the functional process reference for the claimed use of an embedding space, it describes the process for inputting and manipulating the data to carry out the complete process recited in the primary reference of Tiwari et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for vehicle control of Tiwari et al with the input for a dimensionally reduced latent space providing an output of Husain et al in order to simplify the neural network model to avoid overfitting and to reduce computing resources required to run the model (Husain et al P[0075]).
Regarding claim 2 Tiwari et al teach the claimed sensors include one or more of an image sensor, radar sensor, LIDAR sensor or CAN sensor, “The sensor subsystem in preferably gathers the sensor data, such as image data (e.g., still images, video streams, compressed image sequences, etc.), range data (e.g., time-of-flight/ToF data, LIDAR data, radar data, stereocamera data, optical flow data, point cloud data, etc.), environmental data (e.g., position data, temperature data, humidity data, etc.)” P[0036], and “Examples of sensors and/or data sources on-board the vehicle include: an inertial measurement unit (IMU), ultrasonic sensors, a data port (e.g., on-board diagnostic module port/OBD port), GPS sensor(s) and modules, cameras (e.g., stereoscopic cameras, single lens cameras, etc.), navigation sensors (e.g., LiDAR, radar, ToF, etc.), position sensors (e.g., actuator position sensors, LVDT sensors, etc.), encoders (e.g., rotary encoders that measure the angular position and/or velocity of rotary actuators of the vehicle and/or vehicle control systems)” P[0037].
Regarding claim 3 Tiwari et al teach the claimed structured input data includes position data for a road agent, lane geometry or image segmentation data, “The prediction block 131 can predict the future state of roadway surfaces, roadway morphology (e.g., bank angle, curve radius, etc.), and any other suitable properties of the road on which the vehicle is operating.” P[0062], and “The object detection block 114 of the perception module 110 functions to detect objects proximal the vehicle based on the sensor data gathered by the sensor subsystem. Such objects can include neighboring vehicles (e.g., vehicles within one vehicle-length of the vehicle, vehicles within sensor range of the sensor subsystem, etc.), static objects (e.g., road signs, sound-suppression walls, center dividers, etc.), and any other physical objects nearby the vehicle.” P[0043], and
the claimed data encoding module includes receiving the structured input data from one of a perception pipeline of the vehicle or sources external to the vehicle, “sensors of the sensor subsystem 111 can additionally or alternatively be located remote from the vehicle (e.g., a stationary roadside sensor, a traffic camera, etc.) and transmit sensor data to the vehicle” P[0037],
the claimed external sources include cloud servers, infrastructure systems or other vehicles, remote from the vehicle includes a stationary roadside sensor or a traffic camera P[0037] (claimed infrastructure systems).
Regarding claims 4, 12 and 15 Tiwari et al teach the claimed first neural network is an encoder network of an autoencoder, “System modules can include any of a: process-driven module (e.g., equation based module, differential equation module, etc.), fuzzy network module, clustering module, unsupervised machine learning module (e.g., artificial neural network, association rule learning, hierarchical clustering, cluster analysis, outlier detection, convolutional neural network/CNN, etc.), supervised learning module ((e.g., artificial neural network, association rule learning, hierarchical clustering, cluster analysis, outlier detection, convolutional neural network/CNN, etc.), semi-supervised learning module, deep learning module, and/or any other suitable module leveraging any other suitable machine learning method, probabilistic approach, heuristic approach, deterministic approach, and/or any combination thereof.” P[0027], and “The decision-making block is preferably implemented as an artificial neural network (e.g., a recursive neural network/RNN, CNN, a Boltzman machine, an auto-encoder, a deep stacking network, etc.)” P[0058].
Regarding claims 5, 13 and 16 Tiwari et al teach the claimed system of claims 1 and 4, the claimed medium of claims 11 and 12, and the claimed method of claims 14 and 15 (see above), further comprising the claimed training module, “the training module 160 functions to generate training data usable to train models implemented by the decision-making block” (P[0087] and Figures 1, 3), and “training a planning module based on the sensor data in combination with a directive S270” (P[0093] and Figure 8):
the claimed input the intermediate embedding space during a training phase, “Block S270 can include training a behavior planning module (e.g., a decision-making block of the behavior planning module) based on direct control inputs provided at an actuation subsystem of the vehicle by a local operator (e.g., a driver located in the vehicle) in combination with sensor data (e.g., image and rangefinding data) to train the behavior planning module to take the same actions with regard to controlling the vehicle as the local operator does when presented with a traffic situation corresponding to the sensor data.” P[0108]; and
the claimed train to predict the input data, “the training module correlates sensor data recorded on-board the vehicle (e.g., by the sensor subsystem) and driver behavior, in order to compare driver behavior in response to driving conditions with outputs of the decision-making block in response to sensor data. Such correlation can include determining a false negative (e.g., a decision-making block decision that did not recognize an event that led to an intervention by the driver), determining a false positive (e.g., the decision-making block determined that a driver intervention was necessary and the driver did not intervene), or making any other suitable determination” P[0087].
Tiwari et al do not teach the claimed second neural network of a decoder network of the autoencoder, and the claimed training of the second neural network.  Husain et al teach, “the second neural network(s) 1220 may include a variational autoencoder (VAE)” (P[0116] and Figures 12A and 12C), “the second neural network(s) 1220 may include an encoder network 1310 and a decoder network 1320” P[0124], “A “latent” layer 1303 serves as an output layer of the encoder network 1310 and an input layer of the decoder network 1320. The latent layer 1303 corresponds to a dimensionally reduced latent space.” P[0124], and “operations described herein as being performed by the first neural network 1210, the second neural network(s) 1220, the third neural network 1270, or the calculator/detector 1230 may be performed by a device executing software configured to execute the calculator/detector 1230 and to train and/or evaluate the neural networks 1210, 1220, 1270. The neural networks 1210, 1220, 1270 may be represented as data structures stored in a memory, where the data structures specify nodes, links, node properties (e.g., activation function), and link properties (e.g., link weight). The neural networks 1210, 1220, 1270 may be trained and/or evaluated on the same or on different devices, processors (e.g., central processor unit (CPU), graphics processing unit (GPU) or other type of processor), processor cores, and/or threads (e.g., hardware or software thread).” P[0117].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for vehicle control of Tiwari et al with the training of multiple neural networks using a variational autoencoder, encoders and decoders of Husain et al in order to simplify the neural network model to avoid overfitting and to reduce computing resources required to run the model (Husain et al P[0075]).
Regarding claims 7 and 17 Tiwari et al teach the claimed system of claim 1 and the claimed method of claim 14 (see above), wherein:
the claimed first behavior model is an autonomous behavior model for autonomous driving and the first behavior output is a planned behavior of the vehicle, “The behavior planning module 130 functions to plan the vehicle behavior based on output(s) of the perception module 110. The behavior planning module 130 can also function to plan the vehicle behavior based on the route plan 1201 received from the mission planning module.” P[0053], “the method 200 can additionally or alternatively be implemented at, by, and/or by use of any suitable system for autonomously, semi-autonomously, or manually controlling a vehicle” P[0094], and “The behavior planning module 130 preferably receives the cost map 1102 and the traffic data 1103 from the perception module 110 and the route plan 1201 from the mission planning module 120 and generates planner primitives 1301 based on the cost map 1102, traffic data 1103, and route plan 1201. In an alternative variation, the behavior planning module 130 receives the cost map 1102 and traffic data 1103 from the perception module 110, and a directive from a remote operator (e.g., received at the decision-making block 135) and generates planner primitives 1301 based on the cost map 1102, traffic data 1103, and the directive.” P[0055]; and
the claimed second behavior model is a driver behavior model and the second behavior output is a predicted behavior of the vehicle, “The local planning module 140 preferably receives the cost map 1102 from the perception module 110 and the planner primitives 1301 from the behavior planning module 130 and generates control commands 1401 based on the cost map 1102 and the planner primitives 1301.” P[0070], the set of task blocks can receive inputs a driver of the vehicle activating a selected task block manually P[0071], and “In one variation, the training module 160 receives the cost map 1102 and the traffic data 1103 from the perception module 110, and receives driver input (e.g., direct steering input from a local driver as shown in FIG. 3, remote speed input from a connected teleoperator, etc.) from a vehicle operator, and trains the behavior planning module based on the driver input, the cost map, and the traffic data. In an example, the driver input can include preemptively slowing the vehicle to produce a greater distance between the vehicle and a second vehicle driving ahead of the vehicle, in response to the vehicle operator noting erratic acceleration and deceleration behavior associated with the second vehicle. In this example, the training module can associate the states of the cost map 1102 and the traffic data 1103, extracted from the time period that the vehicle operator noted this behavior and provided the driver input, with the driver input; the training module can subsequently train the decision-making block based on these associated states and behaviors, and other similarly collected and associated states and behaviors, such that the decision-making block can automatically preemptively slow the vehicle in response to similar scenarios (e.g., implement supervised learning). However, the training module 160 can otherwise suitably train the decision-making block and/or module(s)/block(s) of the system 100.” P[0088], the training is based on the driver inputs (claimed driver behavior).
Regarding claims 8 and 18 Tiwari et al teach the claimed first and second behavior models are both autonomous behavior models and the first and second behavior outputs are different planned behaviors for the vehicle, “The behavior planning module 130 functions to plan the vehicle behavior based on output(s) of the perception module 110. The behavior planning module 130 can also function to plan the vehicle behavior based on the route plan 1201 received from the mission planning module.” P[0053], “The local planning module 140 preferably receives the cost map 1102 from the perception module 110 and the planner primitives 1301 from the behavior planning module 130 and generates control commands 1401 based on the cost map 1102 and the planner primitives 1301.” P[0070], “the method 200 can additionally or alternatively be implemented at, by, and/or by use of any suitable system for autonomously, semi-autonomously, or manually controlling a vehicle” P[0094], and “a first version of the decision-making block executes at a vehicle computing system, and a second version of the decision-making block executes at a remote computing system, wherein the first and second versions can execute the same and/or different processes (e.g., complimentary, different instances, etc.)” P[0057].
Regarding claims 9 and 19 Tiwari et al teach the claimed ideal behavior model includes one of a support vector machine, a regressive neural network or a reinforcement learning model, “The method can include Block S270 which includes: training a module based on the sensor data in combination with a directive, which functions to train a machine-learning module of the vehicle control system. Training is preferably performed via supervised learning, but can additionally or alternatively be performed via unsupervised learning and/or any one or more of the machine-learning techniques described above in Section 3. In a specific example, Block S270 can include training a behavior planning module (e.g., a decision-making block of the behavior planning module) based on direct control inputs provided at an actuation subsystem of the vehicle by a local operator (e.g., a driver located in the vehicle) in combination with sensor data (e.g., image and rangefinding data) to train the behavior planning module to take the same actions with regard to controlling the vehicle as the local operator does when presented with a traffic situation corresponding to the sensor data.” P[0108].
Tiwari et al do not explicitly recite the claimed reinforcement learning model, but it is well known in the art.  Husain et al teach, “the pre-processor 504 may determine whether a neural network is to be generated for a regression problem, a classification problem, a reinforcement learning problem, etc.” P[0092], and “in the case of a reinforcement learning problem, a reward may be determined (e.g., calculated) based on evaluation of an environment, which may include one or more variables, functions, etc. In a reinforcement learning problem, the fitness function 540 may be the same as or may be based on the reward function(s). Fitness of a model may be evaluated based on performance (e.g., accuracy) of the model, complexity (or sparsity) of the model, or a combination thereof. As a simple example, in the case of a regression problem or reinforcement learning problem, a fitness value may be assigned to a particular model based on an error value associated with the output data of that model or based on the value of the reward function, respectively.” P[0097]  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for vehicle control of Tiwari et al with the reinforcement learning problem generation of Husain et al in order to simplify the neural network model to avoid overfitting and to reduce computing resources required to run the model (Husain et al P[0075]).
Regarding claim 10 Tiwari et al teach the claimed aspects of operation of the vehicle include steering, acceleration or braking, “a control module 150 including a speed control block 151, a steering control block 152, and an actuation subsystem 153” (P[0026] and Figure 2).
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al Patent Application Publication Number 2018/0154899 A1 and Husain et al Patent Application Publication Number 2020/0023846 A1 as applied to claims 1 and 14 above, and further in view of Robinson et al Patent Application Number 2020/0356835 A1.
Regarding claims 6 and 20 Tiwari et al teach the claimed system of claim 1 and the claimed method of claim 14 (see above), further comprising:
the claimed training the ideal behavior model to combine the first and second behavior outputs during a training phase, “Block S270 can include training a behavior planning module (e.g., a decision-making block of the behavior planning module) based on direct control inputs provided at an actuation subsystem of the vehicle by a local operator (e.g., a driver located in the vehicle) in combination with sensor data (e.g., image and rangefinding data) to train the behavior planning module to take the same actions with regard to controlling the vehicle as the local operator does when presented with a traffic situation corresponding to the sensor data.” P[0108]; and
the claimed updating the ideal behavior model in accordance with driver feedback, “In one variation, the training module 160 receives the cost map 1102 and the traffic data 1103 from the perception module 110, and receives driver input (e.g., direct steering input from a local driver as shown in FIG. 3, remote speed input from a connected teleoperator, etc.) from a vehicle operator, and trains the behavior planning module based on the driver input, the cost map, and the traffic data. In an example, the driver input can include preemptively slowing the vehicle to produce a greater distance between the vehicle and a second vehicle driving ahead of the vehicle, in response to the vehicle operator noting erratic acceleration and deceleration behavior associated with the second vehicle. In this example, the training module can associate the states of the cost map 1102 and the traffic data 1103, extracted from the time period that the vehicle operator noted this behavior and provided the driver input, with the driver input; the training module can subsequently train the decision-making block based on these associated states and behaviors, and other similarly collected and associated states and behaviors, such that the decision-making block can automatically preemptively slow the vehicle in response to similar scenarios (e.g., implement supervised learning). However, the training module 160 can otherwise suitably train the decision-making block and/or module(s)/block(s) of the system 100.” P[0088].
Tiwari et al and Husain et al do not teach the claimed training in a manner that minimizes a predetermined loss function, but the minimization of loss functions are common and well known in the art.  Husain et al do teach, a loss function calculator and anomaly detector 1230 (P[0118] and Figure 12A), and “the calculator/detector 1230 calculates a loss (e.g., calculate the value of a loss function) for each entry 12061-1206k of the second output data 1206, and calculates an aggregate loss based on the per-entry losses” P[0126].  Husain et al do not explicitly teach the claimed minimizing of the loss function.  Robinson et al teach, “The agent can be trained via reinforcement learning. That is, each time an action is determined based on an input state and the action is applied to the environment (the configuration of the sensor is adapted), an updated state is received (updated sensor data) which is then used to determine a reward (based on a reward function) or, conversely, a loss (based on a loss function). The parameters of the agent are then updated to minimise the loss or maximise the reward.” P[0101], and “The system can be trained to determine the optimal actions in order to minimise an uncertainty within the system (by incorporating an uncertainty term into the loss function). Specifically, in one embodiment, the system is trained in order to minimize surprise. This may be based on the prediction error. The system may be trained in order to be biased towards an action that provides the largest decrease in prediction error.” P[0102].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for vehicle control of Tiwari et al and the loss function calculator and anomaly detector of Husain et al with the minimization of loss functions in training of Robinson et al in order to reduce the time lag in providing real time sensor data to autonomous vehicle control systems (Robinson et al P[0003]) and to simplify the neural network model to avoid overfitting and to reduce computing resources required to run the model (Husain et al P[0075]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662